Having considered the response, the reply, and the parties'
                 competing motions to dismiss, it appears that respondent's counterclaims
                 for assault and intentional infliction of emotional distress' remain pending
                 and that no final judgment has been entered. NRAP 3A(b)(1); Lee v.
                 GNLV Corp., 116 Nev. 424, 996 P.2d 416 (2000); KDI Sylvan Pools, Inc. v.
                 Workman, 107 Nev. 340, 810 P.2d 1217 (1991). Accordingly, as the notice
                 of appeal was premature, we lack jurisdiction over this appeal, NRAP
                 4(a)(6), and we
                              ORDER this appeal DISMISSED. 2


                                                                S   eca eirt-t;
                                                             Hardesty


                                                                    -4    ,049gel"
                                                             Douglas


                                                                                           J.




                        'To the extent that the parties also note that respondent's
                 counterclaim for attorney fees has not been resolved, a request for
                 attorney fees is not a cause of action and would not preclude an order from
                 being a final judgment. Lee v. GNLV Corp., 116 Nev. 424, 426, 996 P.2d
                 416, 417 (2000) ("[A] final judgment is one that disposes of all the issues
                 presented in the case, and leaves nothing for the future consideration of
                 the court, except for post-judgment issues such as attorney's fees and
                 costs.").

                       2 Tothe extent that the parties' competing motions request relief
                 other than dismissal for a premature notice of appeal, the parties' motions
                 are denied.


SUPREPAE COURT
        OF
     NEVADA
                                                       2
(0) 1947A
                       cc: Hon. Douglas W. Herndon, District Judge
                            Carolyn Worrell, Settlement Judge
                            Law Offices of Richard S. Small, Esq.
                            Cary Colt Payne
                            Eighth District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                        3
(0) 1947A    4110479